Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: MegaWest Energy Announces 2.1 Million Barrel Increase in 3P Reserves Cusip: No. 585168 107 CALGARY, June 16 /CNW/ - MegaWest Energy Corp., (the "Company" or "MegaWest") (OTCBB:MGWSF), an independent oil and gas company specializing in non-conventional oil and gas projects with a focus on North American heavy oil, is pleased to announce that GLJ Petroleum Consultants ("GLJ"), an independent petroleum consulting firm, has confirmed and updated prior estimates of volumes and has completed a net present value (NPV) cash flow evaluation report of reserves and contingent resources for the core assets held in Missouri, Kansas and Kentucky. The GLJ report was prepared as of April 12, 2010 with an effective date of April 30, 2010 pursuant to National Instrument 51-101 "Standards of Disclosure for Oil and Gas Activities" of the Canadian Securities Administrators. The Company's filings under NI 51-101 can be found at www.sedar.com in Canada and at www.sec.gov in the U.S. Summary The increases in Reserves as of April 30, 2010 reflect the Company's success in continuing to demonstrate the viability of its operating projects.
